         Case 1:18-cr-00601-PGG Document 376 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                    ORDER
STEVEN ANTONIUS,
                                                                 18 Cr. 601 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the change of plea hearing for Defendant Steven

Antonius previously scheduled for November 2, 2020 is adjourned to November 13, 2020 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

               Upon the application of Jill Shellow, counsel to the Defendant, it is further

ORDERED that the time from November 2, 2020 through November 13, 2020 is excluded under

the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D), in the interests of justice. The ends of justice

served by granting this continuance outweigh the best interests of the public and the Defendant

in a speedy trial, because the continuance will permit the parties to complete their discussions

regarding a possible pretrial disposition.

Dated: New York, New York
       November 2, 2020
                                                     SO ORDERED.


                                                     ____________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
